    Case: 1:13-cr-00844 Document #: 51 Filed: 01/07/21 Page 1 of 3 PageID #:924




                    UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                No. 13 CR 844
        v.
                                                Judge Andrea R. Wood
 HOWARD LEVENTHAL

        GOVERNMENT’S MOTION TO DISMISS MOTION FOR ORDER TO
            SHOW CAUSE AND MOTION FOR SANCTIONS

       The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, moves this court to

dismiss the following two filings by defendant Howard Leventhal: Motion For Order

To Show Cause, Criminal Contempt Under Fed. R. Crim. Pro. 42 And For Order Of

Protection; and Motion For Sanctions And To Vacate Judgment Or Other Relief.

       1.     On December 24, 2020, defendant Howard Leventhal filed what he

called a Motion For Order To Show Cause, Criminal Contempt Under Fed. R. Crim.

Pro. 42 And For Order Of Protection. R. 42. The motion purports to seek to hold in

criminal contempt the former AUSA who prosecuted Leventhal in the Eastern

District of New York (EDNY), the FBI agent who investigated that case, Leventhal’s

former wife, Mary Handeland, the EDNY United States Probation Officer (USPO)

who handled Leventhal’s case there, the CJA-appointed attorney who represented

Leventhal in the EDNY, the USPS in this district who was first assigned to

Leventhal’s case when it was transferred here in March 2020, and the Chief USPO

in this district.
    Case: 1:13-cr-00844 Document #: 51 Filed: 01/07/21 Page 2 of 3 PageID #:925




       2.        The next day, December 25, 2020, Leventhal filed what he called a

Motion For Sanctions And To Vacate Judgment Or Other Relief. R.43. That motion

purports to seek sanctions against the people named the prior day in his Motion For

Order To Show Cause, as well as two Grafton, Wisconsin, police offices, the District

Attorney and an Assistant District Attorney of Ozaukee County, Wisconsin, a

Wisconsin attorney who represented Ms. Handeland and her daughter in their

successful efforts to obtain orders of protection against Leventhal, and two USPOs in

this district.

       3.        These two filings have no legal basis or merit, are frivolous, and are

brought solely to harass those named by Leventhal.

       Accordingly, the government respectfully requests this Court to dismiss the

Motion For Order To Show Cause, R. 42; and the Motion For Sanctions, R. 43.

                                                 Respectfully submitted,

                                                 JOHN R. LAUSCH, JR.
                                                 United States Attorney

                                          By:    /s/ William R. Hogan, Jr.
                                                 WILLIAM R. HOGAN, JR.
                                                 Assistant United States Attorney
                                                 219 South Dearborn Street, Room 500
                                                 Chicago, Illinois 60604




                                             2
    Case: 1:13-cr-00844 Document #: 51 Filed: 01/07/21 Page 3 of 3 PageID #:926




                         CERTIFICATE OF SERVICE

      The undersigned Assistant United States Attorney hereby certifies that in

accordance with FED. R. CRIM. P. 49, FED. R. CIV. P. 5, LR5.5, and the General Order

on Electronic Case Filing (ECF), the following document:          GOVERNMENT’S

MOTION TO DISMISS MOTION FOR ORDER TO SHOW CAUSE AND

MOTION FOR SANCTIONS were served pursuant to the district court=s ECF

system as to ECF filers, if any, and were sent by U.S. mail on January 7, 2021, to the

following non-ECF filers:

Howard Leventhal
1205 E Prairie Brook Dr D1
Palatine, IL 60074
email: HLEV3@AOL.COM

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, JR.
                                              United States Attorney

                                       By:    /s/ William R. Hogan, Jr.
                                              WILLIAM R. HOGAN, JR.
                                              Assistant United States Attorney
                                              219 South Dearborn Street, Room 500
                                              Chicago, Illinois 60604

Dated: January 7, 2021




                                          3
